DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-9) in the reply filed on June 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, the term "excellent" in claim 1 is a relative term which renders the claim indefinite.  The term "excellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, any degree of corrosion resistance will be considered to be excellent.

Further regarding claim 1, it is unclear how “permeability” is measured.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.  Further, permeability is known to be temperature dependent, and no temperature is specified in the claim, nor specification.


Regarding claim 5, claim 5 recites the limitation "the stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is antecedent basis for “the austenitic stainless steel”).

Regarding claim 6, claim 6 recites the limitation "the stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is antecedent basis for “the austenitic stainless steel”).

Regarding claim 7, claim 7 recites the limitation "the stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is antecedent basis for “the austenitic stainless steel”).

Regarding claim 8, claim 8 recites the limitation "the stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim (there is antecedent basis for “the austenitic stainless steel”).

Further regarding claim 8, it is unclear how “permeability” is measured.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a 


Regarding claim 9, claim 9 recites the limitation "the stainless steel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim (there is antecedent basis for “the austenitic stainless steel”).

Further regarding claim 9, it is unclear how “the average grain size” is measured.  Since the values would be expected to depend on the methods (including sample size, location and magnification), and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.  

Regarding claims 2-4, claims 2-4 are rejected for their incorporation of the above due to their dependencies on claim 1.

Further regarding claims 5-9, claims 5-9 are further rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (JPH 07113144A, machine translation of record in the Requirement for Restriction/Election of May 03, 2021; Tables referenced from original JPH 07113144A, of record in the IDS dated May 20, 2020), hereinafter Hayashi.

Regarding claims 1-4, and 8, Hayashi teaches a non-magnetic austenitic stainless steel (Abstract) with excellent corrosion resistance (Pg. 4 [4]), a permeability of less than 1.05 (Abstract; the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), in particular example stainless steel of the invention ([0018]) with a composition by weight percent (Abstract) of 0.072 C, 0.58 Si, 1.80 Mn, 11.5 Ni, 18.7 Cr, 0.19 N, 0.10 Mo and 0.17 Cu, and no B (Table 1 B3; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I) permeability of 1.0120 (Table 3 B3; Pg. 7 [1]; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), and equation 1 for example B3 calculates to 11.5>9.8, which meets the requirement of claim 1 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).

Regarding claim 5, Hayashi teaches claim limitation of claims 1-4 as discussed above, particularly a composition by weight percent (Abstract) of 0.072 C, 0.58 Si, 1.80 Mn, 11.5 Ni, 18.7 Cr, 0.19 N, 0.10 Mo and 0.17 Cu, and no B  (Table 1 B3; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), this calculates to a calculated delta 

Regarding claim 6, Hayashi teaches claim limitation of claims 1-5 as discussed above, particularly a composition by weight percent (Abstract) of 0.072 C, 0.58 Si, 1.80 Mn, 11.5 Ni, 18.7 Cr, 0.19 N, 0.10 Mo and 0.17 Cu, and no B  (Table 1 B3; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), this calculates to a calculated pitting resistance equivalent number (PREN) (equation 3) of 23.5, which meets the requirement of claim 6 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).

Regarding claim 7, Hayashi teaches claim limitation of claims 1-6 as discussed above, particularly a composition by weight percent (Abstract) of 0.072 C, 0.58 Si, 1.80 Mn, 11.5 Ni, 18.7 Cr, 0.19 N, 0.10 Mo and 0.17 Cu, and no B  (Table 1 B3; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), this calculates to a calculated sigma phase formation index (equation 4) of 20.5, which meets the requirement of claim 7 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi et al. (US 2015/0376729 A1), hereinafter Matsubayashi.

Regarding claims 1, 8 and 9, Matsubayashi teaches a non-magnetic stainless steel ([0019]) that is austenitic ([0030]), with corrosion resistance ([0040]) with a permeability of 1.0100µ or less ([0014]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), with an average crystal grain diameter in microns of ~0.1-6 (Fig. 3; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) and a composition by mass as shown in the table below.

Cl. 1 (wt.%)
Matsubayashi ([0014]) (mass%)
Rationale to optimize
C
≤ 0.05
Pref. 0.02-0.09
([0037]), added to stabilize austenitic phase and enhance working strength, limited to avoid deterioration of corrosion resistance
Si
≤ 1.0
0.30-3.00
([0038]), added to enhance strength, limited to avoid increasing magnetic permeability after cold working (which negates nonmagnetism)
Mn
0.5-2.0
2.0-9.0
([0039]), added to stabilize austenite and suppress increase of magnetic permeability due to cold working; limited to avoid deteriorating low temperature toughness
Cr
16-24
Pref. 16.0-20.0 
([0040]), added for corrosion resistance, limited to avoid inhibition of maintaining nonmagnetisim
Ni
10-16
Pref. 7.0-14.0
([0041]), added to stabilize austenitic phase, limited to avoid lowering strength enhancement effect of cold rolling
N
≤ 0.2
Pref. 0.02-0.30
([0042]), added to enhance strength and stabilize the austenitic phase, limited to avoid not obtaining a good condition casted slab
Fe & inevitable impurities
remainder
balance
N/A (remainder/balance)

*in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I))
	
Further, within the above ranges for the composition, where the lowest overlap values of Cr, Si, Mn, C and N are chosen, most of the overlapping range (10.6-14.0) of Ni meets the equation required in claim 1, and for upper overlap values, even more of the overlapping range (10.3-14.0) of Ni meets the equation ([0014]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 				
/K.A.C./Examiner, Art Unit 1784